In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Nassau County (Feuerstein, J.), dated June 27, 1996, which denied their motion for summary judgment dismissing the complaint due to the plaintiffs’ failure to fully comply with a conditional order of preclusion of the same court, dated September 8, 1995.
Ordered that the order is affirmed, with costs.
Contrary to the defendants’ contention, the failure to fully comply with an order of preclusion may be excused where, inter alia, the defaulting party proffers a reasonable excuse for its neglect, shows the existence of a meritorious cause of action and its intention to prosecute the action, and there is an absence of prejudice to the opposing party (see, Richardson v Martorano, 184 AD2d 557; Glen Travel Plaza v Anderson *364Equip. Corp., 122 AD2d 327; Epstein v Lenox Hill Hosp., 108 AD2d 616, 617-618; Heffney v Brookdale Hosp. Ctr., 102 AD2d 842). Under the circumstances of this case, we find no reason to disturb the order appealed from. Rosenblatt, J. P., Copertino, Pizzuto, Krausman and Florio, JJ., concur.